RULE 24 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of ALLEGHENY GENERATING COMPANY Greensburg, Pennsylvania ALLEGHENY ENERGY, INC. Greensburg, Pennsylvania MONONGAHELA POWER COMPANY Fairmont, West Virginia MOUNTAINEER GAS COMPANY Charleston, West Virginia THE POTOMAC EDISON COMPANY Greensburg, Pennsylvania WEST PENN POWER COMPANY Greensburg, Pennsylvania THIS IS TO CERTIFY THAT ALLEGHENY ENERGY, INC (Allegheny), ALLEGHENY GENERATING COMPANY, MONONGAHELA POWER COMPANY (Monongahela), MOUNTAINEER GAS COMPANY (Mountaineer), THE POTOMAC EDISON COMPANY (Potomac), and WEST PENN POWER COMPANY (West Penn), in accordance with the terms and conditions of and for the purposes represented by the Application or Declaration herein and of the Orders of the Securities and Exchange Commission with respect hereto, have carried out the transactions listed below: During the period January 1, 2005 through June 30, 2005, Mountaineer and West Penn borrowed from the Allegheny Energy Money Pool. These borrowings are set forth in the table below. This certificate amends the certificate filed with respect to these matters on July 11, 2005. The sole purpose of this Amendment is to correct the cover page of the prior certificate which stated that Allegheny,
